DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language “wherein respective raised elements in the middle part each comprise respective middle lugs that are defined axially by circumferential grooves and circumferentially by axial grooves, wherein one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width” is not supported by the original disclosure because the specification fails to explicitly or implicitly disclose, and because the figures do not depict, “middle lugs that are defined axially by circumferential grooves and circumferentially by axial grooves” and that “one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width”. There is no express or implicit disclosure of middle lugs that are defined axially by circumferential grooves. Figure 2 illustrates that the middle lugs are open at one end to grooves (5), but these cannot be considered circumferential grooves (i.e. grooves that extend along the circumferential direction). Figure 2 also appears to illustrate that there may be recesses in between the raised elements (4), however, these are not labeled in the figure or described in the original specification, thus it is unclear if they are recesses that might function as grooves, tie bars, protrusions extending radially outward from the raised elements, or even just portions indicating a change in the type of rubber that is used. Moreover, Figures 1 and 3 do not show views of the tread that would correspond with and corroborate the tread pattern of Figure 2. There is also no express or implicit disclosure of middle lugs that are defined circumferentially by axial grooves wherein one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “wherein one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width” in lines 15-17 is unclear. It is unclear how each of the middle lugs can be defined circumferentially by axial grooves wherein one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width because one axial groove for a respective middle lug will also be the other axial groove for an adjacent middle lug and thus the same groove cannot have two varying widths at the same time. For the purposes of examination, the examiner assumes that each middle lug has one side defined by a respective axial groove wherein the side is arc-shaped having respective arc ends corresponding to the middle width and an other side defined by a 
Claims 2-12 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832), Markow (US 4,111,249) (of record), Travers (US 3,237,669), and optionally Otsuji (US 2010/0300588). 

Regarding claims 1 and 11-12, Orlowski discloses an agricultural tire for an agricultural vehicle for use at a high pressure and a low pressure ([0013]), comprising: a tread (Fig. 1), adapted to come into contact with the ground: the tread having a total width (Fig. 1: A) measured between two axial ends of the tread surface; the tread comprising a middle part (See annotated Fig. 1), symmetrical about an equatorial plane that may have a middle width at least equal to 5% and at most equal to 25% of the total width, and two lateral parts (See annotated Fig. 1 below), each extending axially inwards from an axial end of the tread surface and each may have a lateral width at least equal to 5% and at most equal to 20% of the total width.

    PNG
    media_image1.png
    739
    496
    media_image1.png
    Greyscale

Orlowski further discloses that the middle part comprises a radially outer surface having, in a meridian plane, a meridian profile having a midpoint and a radius of curvature at its midpoint, and each said lateral part comprising a radially outer surface having a meridian profile having a midpoint and a radius of curvature at its midpoint, wherein the meridian profile of the radially outer surface of each said lateral part is radially on an inside of the meridian profile of the radially outer surface of the middle part. Orlowski further illustrates that a radial distance (See annotated Fig. 1 below: D) between the midpoint of the meridian profile of the radially outer surface of each said lateral part and the meridian profile of the radially outer surface of the middle part may be at least equal to 0.5 times the radial thickness (Fig. 1: B) of the tread (Fig. 1: 2). While the figure is not expressly drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the radial distance would be reasonably in the range of at least 0.5 times the radial thickness of the tread. Therefore, this value falls within the claimed range of at 

    PNG
    media_image2.png
    656
    584
    media_image2.png
    Greyscale

However, Orlowski does not expressly disclose a tread pattern. 
Travers teaches a tire suitable for use on equipment operating on all types of terrain, such as tractors and earth moving or working equipment (i.e. agricultural tire) (Col. 1 lines 11-15), comprising a tread (Figs. 1-6), wherein the tread comprises raised elements (Fig. 1: 12, 13, 14, 15, 24, 25, 26, 27) separated from one another at least in part by grooves running radially towards an outside from a bottom surface as far as the tread surface over a radial height at most equal to a radial thickness of the tread (Fig. 
Optionally, even if one of ordinary skill in the art would not have found it obvious to modify the shape of the middle lug, Otsuji teaches a tire tread comprising middle lugs (Figs. 1-5: 6), wherein the middle lugs are defined by one of the axial grooves being arc-shaped having respective arc ends (Fig. 2: M) corresponding to the middle width (Figs. 1-2: BW) and an other of the axial grooves being arc-shaped having respective arc ends (Fig. 2: K3) less than the middle width (Fig. 2: BWb) ([0063]). In this manner, when running straight on a wet road surface, the middle lug is structured so as to be capable of separating a layer of water on the road surface into two sides by the tip portion 6a that first contacts the road surface, and is capable of guiding the water along the smooth arc portions 6c toward the rear side ([0064]). Although Otsuji does not expressly teach a tread for an agricultural tire, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the tread disclosed by Orlowski in view of Travers so as to provide the middle lugs with a shape that would result in high wet grip performance, as taught by Otsuji.  
However, modified Orlowski does not expressly disclose that at a high pressure the radially outer surface of the middle part of middle width is fully in contact with the ground and the radially outer 
Orlowski further discloses that the ideal tire pressure varies in agricultural vehicles, depending on operating conditions ([0013]). The advantage of use under overload (i.e. high pressure) is that the productivity of harvesting operations with the agricultural vehicle is increased, and the advantage of use at under-pressure (i.e. low pressure) is that the compaction of the ground and damage to crops as the agricultural vehicle passes is decreased ([0013]). Markow teaches that it is also known in the tire art that in a high or inflated condition, a tire will run with substantially small departures from the concentric, circular form and when the tire is in a low pressure state, there is a significant departure from the circular state as the tire deflects under compression in contacting the road or ground surface (Col. 8 lines 53-67). In other words, at a low pressure, the radially outer surfaces of a middle part of the tread and of lateral parts of the tread are fully in contact with the ground so as to cover a large ground contact area, and conversely at a high pressure the radially outer surface of the middle part would have to be fully in contact with the ground and the radially outer surfaces of the lateral parts would not be in contact with the ground, so as to cover a smaller ground contact area. One of ordinary skill in the art would also readily recognize that if the lateral parts at the axial edges of the tread at low pressures are fully in contact with the ground, then radially outer surfaces of intermediate parts between the radially outer surface of the middle part of middle width and the radially outer surfaces of the lateral parts of lateral width must also be fully in contact with the ground. Similarly, at the high pressure, radially outer surfaces of intermediate parts between the radially outer surface of the middle part of middle width and the radially outer surfaces of the lateral parts of lateral width would be in partial contact with the ground. Markow further teaches that the pressurization of the tire can be controlled so that the degree of inflation can be adjusted while the vehicle is being driven such that optimum performance can be provided under conditions such as, for 
The examiner notes that the only substantive claimed structure for the tire is: “the tread comprising raised elements separated from one another at least in part by grooves running radially towards an outside from a bottom surface as far as the tread surface over a radial height at least equal to 30 mm and at most equal to a radial thickness of the tread”; “wherein the meridian profile of the radially outer surface of each said lateral part is radially on an inside of the meridian profile of the radially outer surface of the middle part and wherein a radial distance between the midpoint of the meridian profile of . 

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832), Markow (US 4,111,249) (of record), Travers (US 3,237,669), and optionally Otsuji (US 2010/0300588) as applied to claim 1 above, and further in view of Nguyen et al. (US 2006/00118220) (of record).

Regarding claims 2-3 and 8, modified Orlowski does not expressly discloses that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part, that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to 1.1 times the radius of curvature at the midpoint of 
Nguyen teaches a pneumatic tire wherein the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part (Fig. 1: 50) is preferably equal to 0.25 to 0.5 times the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) ([0034]), wherein the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) is equal to 0.2 to 0.5 times the radius of curvature (RC) (Fig. 1: R1) of the first region (Fig. 1: 46) ([0034]), and in this manner the differing radii of curvature can preserve the wear balance of the tire ([0034]). In other words, the radius of curvature (RS) (Fig. 1: R3) is in the range of 0.05 to 0.25 times the radius of curvature (RC) (Fig. 1: R1), or alternatively the radius of curvature (RC) (Fig. 1: R1) is 20 to 4 times the radius of curvature (RS) (Fig. 1: R3). Accordingly, having the radius of curvature (RC) (Fig. 1: R1) at the midpoint of the meridian profile of the radially outer surface of the middle part in the range of 4 to 20 times the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part overlaps with all of the claimed ranges of at least equal to 1.2 times, at least equal to 1.1 times and at least equal to the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of the radius of curvature (RC) at the midpoint of the meridian profile of the radially outer surface of the middle part the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Even though Nguyen does not teach an agricultural tire, Nguyen is silent as to the intended use and type of the tire, and furthermore Nguyen merely teaches a preferred range of radii of curvature for the tread .

Claims 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832), Markow (US 4,111,249) (of record), Travers (US 3,237,669), and optionally Otsuji (US 2010/0300588) as applied to claim 1 above, and further in view of Rolland et al. (US 2013/0284335) (of record).

Regarding claims 4-6 and 9-10, Orlowski further illustrates two intermediate parts, each said intermediate part being axially delimited by the middle part and one said lateral part (See annotated Fig. 1 above in claim 1).
However, modified Orlowski does not expressly disclose that the middle part has a middle voids volume ratio (TEC), that each said lateral part has a lateral voids volume ratio (TES), or that each said intermediate part has an intermediate voids volume ratio (TEI). 
Rolland teaches that an important parameter regarding wet traction is void volume ratio (VVR) ([0048]). This parameter measures the tread's ability to evacuate or communicate water or other matter away from the contact patch once the matter has entered the network of grooves or other voids of the tread ([0048]). If the VVR is too high, then the tread rigidity can be compromised which leads to increased rolling resistance and tread wear ([0048]). If too little VVR is present, then the water or other matter C), a lateral voids volume ratio (TES), or an intermediate voids volume ratio (TEI), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said respective voids volume ratios. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the middle voids volume ratio (TEC) in a range of at most equal to 20% and thereby 30%, the lateral voids volume ratio (TES) in a range of at least equal to 60% and thereby at least equal to 50%, or the intermediate voids volume ratio (TEI) in a range of at least equal to 60% and thereby at least equal to 50%. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Orlowski in order to optimize the middle voids volume ratio (TEC), lateral voids volume ratio (TES), and intermediate voids volume ratio (TEI) so as to effectively remove water or other matter from the contact patch quickly, improve wet traction performance, decrease the probability of hydroplaning, and decrease rolling resistance and tread wear, as taught by Rolland. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832), Markow (US 4,111,249) (of record), Travers (US 3,237,669), and optionally Otsuji (US 2010/0300588) as applied to claim 1 above, and further in view of Ikuta (US 2016/0101653) (of record).


However, modified Orlowski does not expressly disclose that any raised element of the middle part comprises a first elastomer compound extending radially towards the inside from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height or that any raised element of each said lateral part comprises a second elastomer compound extending radially inwards from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height. 
Ikuta teaches a tire tread (Figs. 1-2: 16) comprising a middle part (Figs. 1-2: 20) and two lateral parts (Figs. 1-2: 26), and raised elements (Fig. 2: 20, 26) between grooves (Fig. 2: 18, 22) in each middle and lateral parts, wherein the middle part (Figs. 1-2: 20) comprises a first elastomer compound (Figs. 1-2: 30, 31, 32) extending radially towards the inside from the radially outer surface over a radial distance equal to the radial height of the raised elements in the middle part which overlaps with the claimed range of at least equal to 0.5 times and at most equal to 1 times ([0021]), and the lateral parts (Figs. 1-2: 26) comprises a second elastomer compound (Figs. 1-2: 30, 31, 36) extending radially towards the inside from the radially outer surface over a radial distance equal to the radial height of the raised elements in the lateral parts which overlaps with the claimed range of at least equal to 0.5 times and at most equal to 1 times ([0021]). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the aforementioned radial distances. Ikuta further teaches that providing different rubber compounds in the different regions of the tread so as to pierce through the tread (Fig. 2: 16) and extend from the tread surface (Fig. 2: 16A) as far as the cushioning rubber layer (Fig. 2: 14) enables any insufficiency in the non-vulcanized cushioning . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks Applicant argues that Markow discloses that more of the circumferential area of the tire is in contact with the road surface, which is allegedly in contrast to the claimed lateral width portions that are in contact with the road surface at low pressure. Applicant has not provided a citation to the portion of the reference which recites this teaching, thus the examiner is unsure . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749